ENTRY ORDER*740¶ 1. Appellant Board of School Directors of Washington Northeast Supervisory Union appeals the Vermont Labor Relations Board's conclusion that appellees Cabot Teachers' Association and Twinfield Education Association did not commit an unfair labor practice by declining to engage in collective bargaining in a public session. Appellant's appeal hinges on its legal argument that collective bargaining negotiating sessions between the school board negotiations council and the teachers organization negotiations council are public meetings subject to the requirements of Vermont's Open Meeting Law. We rejected that argument in our decision in Negotiations Committee of Caledonia Central Supervisory Union v. Caledonia Central Education Ass'n issued this day. See 2018 VT 18, --- Vt. ----, 184 A.3d 236. Accordingly, for the reasons set forth in that decision, we affirm the VLRB's ruling in this case.Affirmed.